Exhibit 10.2
AMENDMENT NO. 1 TO FINANCING AND SECURITY AGREEMENT


This Amendment No. 1 to Financing and Security Agreement (this “Amendment”)
shall be entered into on June 3, 2014, by and between Hipcricket, Inc.
(“Client”), a Delaware corporation, and Fast Pay Partners LLC (“FastPay”), a
Delaware limited liability company.


RECITALS


WHEREAS, the Client and FastPay are entering into that certain Financing and
Security Agreement dated as of June 2, 2014 (the “Agreement”); and


WHEREAS, the Client and FastPay deem it desirable and necessary to supplement
and modify certain terms and provisions to the Agreement by this Amendment;


NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and covenants herein contained, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:


1.  
The General Rates and Fees box on page 1 of the Agreement is hereby amended by
deleting each of clause (c), (e) and (h) therein in their entirety and replacing
such clauses with the following:



“(c) Minimum Invoice Size: $0.”


“(e) Additional Factoring Fee: Collectively: (i) 1.25% prorated daily on the
gross value of the Invoiced amount outstanding, commencing on day 30 and ending
on day 89 and (ii) 1.75% prorated daily on the gross value of the Invoiced
amount outstanding, commencing on day 90 and thereafter.”


“(h) Closing Fee: $22,000.”


2.  
Section 1 of the Agreement is hereby amended by adding the following new Section
1.1.9 therein immediately following the existing Section 1.1.8:



“1.1.9. Conditions Precedent for Purchase of Seller’s Accounts.  No purchase of
any Seller’s Accounts by Purchaser shall occur until each of the following
conditions precedent has been satisfied as determined in the sole discretion of
Purchaser:


(a)  
Seller shall have delivered to Purchaser, in form and substance acceptable to
Purchaser in its sole discretion, fully-executed third-party control agreements
with respect to Seller’s lockbox and deposit accounts, as applicable; and



(b)  
Seller shall have delivered to Purchaser, in form and substance acceptable to
Purchaser in its sole discretion, a fully executed and compiled secretary’s
certificate with accompanying certified board resolutions, Delaware certificate
of good standing, bylaws, articles of incorporation, and incumbency certificate
of Seller.”



3.  
Section 5.1 of the Agreement is hereby amended by adding the following new
sentence to the end of such section: “The monthly fees owed by Seller under this
Section 5.1 shall not be less than, and always subject to, the Minimum Monthly
Fee.”


 
 

--------------------------------------------------------------------------------

 
 
4.  
Section 5.3 of the Agreement is hereby amended by deleting the last sentence of
such section in its entirety and replacing such sentence with the following:

 
“Seller shall be required to pay Purchaser’s out-of-pocket expenses for any
audits conducted by Purchaser or its designee as necessary (as determined by
Purchaser in its sole discretion), including but not limited to an audit
conducted within 60 days of the date hereof.”


5.  
Sections 29, 30, and 31 of the Agreement shall be incorporated herein mutatis
mutandis.



6.  
Section 36 of the Agreement is hereby amended by deleting clause (w) therein in
its entirety and replacing such clause with the following:

 
“(w) “Minimum Monthly Fee” – beginning on July 1, 2014 and for each calendar
month thereafter, $12,500.”



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties here have executed this Amendment as of the day,
month, and year first above written.


CLIENT:
HIPCRICKET, INC.
/s/ Thomas Virgin
Name: Thomas Virgin
Title:  CFO




FASTPAY:     
FAST PAY PARTNERS LLC
/s/ Jed Simon
Name: Jed Simon
Title:  Founder and CEO
 



